DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending in the instant application. Claims 1-20 are allowed. 
Response to Arguments/Remarks
	Applicant’s submission of an English translation of the foreign priority applications on March 8, 2021 is acknowledged. With regards to the 35 U.S.C. 102(a)(2) rejection as being anticipated by Xu et al., the rejection has been overcome by the submission of an English translation of the foreign priority applications and the rejection has been withdrawn. With regards to the claim objections, the objections are overcome by the following examiner’s amendment and the objections are withdrawn. 
EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims have been amended as follows: in claim 1, line 4 of the claim, the phrase “wherein R is methyl or ethyl.” has been moved to the end or the last line of the claim. Also, in claim 1, the word “and” has been inserted between compound 11 and compound 12. Finally in claim 1, the phrase “An entecavir intermediate or an intermediate composition for preparing entecavir, wherein the entecavir intermediate or the intermediate composition is selected from at least one of the following compounds” 
In claim 3, line 8 of the claim, the period at the end of the phrase “the reaction formulas are as follows” has been replaced with a colon and a period has been added to the end of the claim. 
In claim 6, line 7 of the claim, the period at the end of the phrase “the reaction formulas are as follows” has been replaced with a colon and a period has been added to the end of the claim. 
In claim 7, second page of the claim, the phrase “wherein R is methyl or ethyl.” has been moved to the end or the last line of the claim. 
In claim 8, line 8 of the claim, the period at the end of the phrase “the reaction formulas are as follows.” has been replaced with a colon. 
In claim 20, first line of the claim, the phrase “The method for synthesizing the entecavir” has been replaced with “The method for synthesizing entecavir”. 
REASONS FOR ALLOWANCE
The entecavir intermediates and the synthetic methods for the entecavir intermediates and for entecavir of the instant claims are novel and non-obvious over the prior art because of the structural limitations of the intermediates. The prior art does not disclose a compound which fits within the scope of the entecavir intermediates of the instant claims nor does it disclose an obvious variant. Therefore, the compounds of the prior art have different properties than those of the instant claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232.  The examiner can normally be reached on Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626